               Case 5:20-mj-00046-JLT Document 13 Filed 07/29/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY SPIVAK
   ALEXANDRE DEMPSEY
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 5:20-MJ-00046-JLT
11
                                    Plaintiff,          MOTION TO DISMISS COUNT ONE;
12                                                      [PROPOSED] ORDER DISMISSING COUNT 1
                            v.                          AND SETTING A STATUS CONFERENCE
13
     RICHARD ARNOLD ARMENTA,
14
                                 Defendant.
15

16
                                      MOTION TO DISMISS COUNT ONE
17
            Plaintiff United States of America, by and through counsel, moves to dismiss Count One, a
18
     violation of 16 U.S.C. § 3372(a)(4), of the November 20, 2020 Criminal Complaint against Richard
19
     Arnold Armenta pursuant to Federal Rule of Criminal Procedure 48(a). With the dismissal of Count
20
     One, the only Class A Misdemeanor charge in the Complaint will be dismissed, obviating the need for
21
     the currently scheduled July 30, 2021 preliminary hearing. The United States requests that the currently
22
     scheduled preliminary hearing be converted to a status date.
23

24

25 Dated: July 29, 2021                                     PHILLIP A. TALBERT
                                                            Acting United States Attorney
26
27                                                          /s/ ALEXANDRE DEMPSEY
                                                            ALEXANDRE DEMPSEY
28                                                          Assistant United States Attorney

      MOTION TO DISMISS COUNT ONE                       1
30
                Case 5:20-mj-00046-JLT Document 13 Filed 07/29/21 Page 2 of 2


 1                                  [PROPOSED] FINDINGS AND ORDER

 2         Based upon the motion of the government, the Court ORDERS:

 3         1.      Count 1 is DISMISSED.

 4         2.      The preliminary hearing is VACATED.

 5         3.      The Court sets a status conference on September 7, 2021 at 9 a.m.

 6
     IT IS SO ORDERED.
 7

 8     Dated:      July 29, 2021                           _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      MOTION TO DISMISS COUNT ONE                      2
30
